In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1359V
                                       Filed: June 26, 2019
                                          UNPUBLISHED


    STEPHANIE BENNETT, on behalf of
    the ESTATE OF SHAWN GESSNER,
                                                              Special Processing Unit (SPU);
                          Petitioner,                         Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Daniel A Singer, Shamberg, Johnson & Bergman, Chtd., Kansas City, MO, for
petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 5, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that as a result of an influenza (“flu”) vaccine
administered on September 26, 2017, Shawn Gessner suffered a Table injury, Guillain-
Barré syndrome (“GBS”), which subsequently led to cardiac arrest resulting in his death
on November 2, 2107. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
       On June 26, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “the Division of Injury Compensation
Programs, Department of Health and Human Services (“DICP”) . . . [have] concluded
that Gessner suffered the Table injury of GBS following a flu vaccine within the Table
time period, and . . . based on the record as it now stands, compensation is
appropriate, as petitioner has satisfied all legal prerequisites for compensation under
the Act.” Id. at 5-6.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2